Citation Nr: 0617382	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  01-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for a 
spermatocele.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1989 to August 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  The case subsequently came under 
the jurisdiction of the RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The spermatocele has not resulted in renal dysfunction, 
voiding dysfunction, or urinary tract infection.

2.  The spermatocele has not been shown to have resulted in 
pain and tenderness on examination, and does not result in 
limitation of function.


CONCLUSION OF LAW

The criteria for assignment of a compensable disability 
rating for a spermatocele are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 4.118, Diagnostic 
Codes 7529, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as letters from the RO dated in May 2001, September 
2001, December 2004 and June 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the December 2004 letter specifically told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial duty to assist letter was provided 
after the adjudication of his claim.  However, he was later 
given the notice letters and was given an ample opportunity 
to respond.  He has not claimed any prejudice as a result of 
the timing of the letters.  Therefore, to decide the appeal 
would not be prejudicial error.  Further, because an 
increased rating is denied, any question as to the 
appropriate effective date for this increase is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  His 
post service treatment records have been obtained.  He has 
declined a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board has reviewed the full history of the veteran's 
service-connected disability.  The veteran requested 
disability compensation for a left testicular growth in 
September 1994.  In a rating decision of November 1994, the 
RO granted service connection for a spermatocele and assigned 
a noncompensable rating.  The rating has remained at that 
level since that time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The RO has assigned a noncompensable rating 
pursuant to Diagnostic Code 7529 which provides that a benign 
neoplasm of the genitourinary system may be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115,  a 100 percent rating is warranted 
for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent rating is 
warranted if there is persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 40 percent rating 
is warranted if there is constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  A 30 percent rating is warranted if there is 
albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A noncompensable rating is warranted if there is 
albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101.

A voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than  10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction.  
	4. Stricture disease requiring periodic dilatation every 
2 to 3  months.  

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  

For a rating based on urinary tract infection, if there is 
poor renal function, rate as renal dysfunction.  A 30 percent 
rating is warranted if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating is warranted if 
the disorder requires long-term drug therapy, 1-2 
hospitalizations per year and/or requires intermittent 
intensive management.  See 38 C.F.R. § 4.115a

The Board also notes that the veteran's representative has 
requested that the veteran's spermatocele be rated by 
analogy to a scar.  Under Diagnostic Code 7804 a 10 percent 
rating is warranted if a scar is painful on examination.  
Under 38 C.F.R. § 4.31, however, a zero percent rating shall 
be assigned when the requirements for a compensable 
evaluation are not met.  

The evidence pertaining to the current severity of the 
disorder includes the report of an examination conducted by 
the VA in May 1999 which reflects that the veteran had a 
history of a spermatocele which had gradually increased in 
size.  The veteran reported that he had noticed some 
tenderness on compression and occasionally had morning 
tenderness in the left testicle.  On examination, the left 
side of the scrotum had a 4 by 5 centimeter cystic mass 
superior to the left testicle.  It was slightly tender to 
compression and was freely movable.  The diagnosis was cystic 
mass, left scrotum which had the appearance of a hydrocele 
more so than a spermatocele.  The examiner further concluded 
that "The veteran is having no particular symptoms from this 
mass, which is described above."  

The report of a VA genitourinary examination conducted by the 
VA in July 1999 shows that the veteran gave a history of 
first noticing a small lump in his testicle approximately 
eight years earlier, and said that it had increased in size 
since then.  He reported that it occasionally caused him 
pain.  This reportedly happened about to or three times a 
year.  He had not had any infection or trauma to his 
testicle.  Doctors reportedly had told him that it was a 
fluid collection that he should not worry about.  He had not 
had any hematuria or hematospermia.  He had normal sexual 
function, although he described an overactive cremasteric 
reflex.  Genitourinary examination revealed a normal male 
phallus.  He had no inguinal hernias.  His testicles were 
descended bilaterally and the testicles themselves were 
normal.  The epididymis on the left was slightly enlarged.  
He did have a cystic structure that transilluminate near the 
head of the left epididymis.  It was non-tender.  The 
assessment was that the veteran likely did have a 
spermatocele that caused minimal symptoms.  The examiner 
recommend an ultrasound as the spermatocele had increased in 
size.  

The report of a genitourinary examination conducted by the VA 
in March 2005 shows that the examiner reviewed the claims 
file prior to the examination.  He noted that the veteran had 
been diagnosed with a spermatocele while in service.  At that 
time, it was pea sized, and had grown almost to the size of a 
testicle.  The veteran complained of having occasional pain 
in the left testicle.  He denied any particular voiding 
dysfunction.  He had not been on any long term drug therapy 
and had not been hospitalized.  He had not had any intensive 
management on a continuous basis, or on an intermittent basis 
in regard to the spermatocele.  The veteran stated that it 
could be tender at times; however, the frequency could not be 
discerned as it could come any particular time.  The veteran 
reportedly had not had any recurrent urinary tract 
infections, renal colic, bladder stones, acute nephritis or 
hospitalizations for urinary tract infections.  It was noted 
that the disorder did not interfere with the veteran's job as 
the owner of a business.  The veteran stated that his left 
testicle may hurt early in the morning or with changes in 
weather.  No catheterization was needed.  The veteran 
reported that he had noticed a problem with erectile 
dysfunction over the last two months.  He had recently been 
started on Viagra with good effect.  

On physical examination, palpation of the testicles, 
epididymides and spermatic cord revealed normal anatomy.  No 
hernias were appreciated.  Testicular size on the right was 
normal.  Para-testicular size on the left appeared mildly 
enlarged.  Sensation reflexes were normal.  An ultrasound 
revealed a 3 centimeter epididymal cyst/spermatocele on the 
left side.  The diagnosis was left spermatocele with 
intermittent pain and erectile dysfunction.  The examiner 
noted that the patient has had no chronic or intermittent 
therapy.  

An examination addendum dated in July 2005 reflects that the 
VA examiner noted that the veteran is service-connected for a 
spermatocele.  He explained that spermatocele are cystic 
masses that arise from the caput of the epididymis and thus 
were always located superior to the testis and are palpated 
distinct from the testis.  He noted that spermatoceles 
generally range in size from 2 to 5 centimeters and rarely 
cause symptoms.  The examiner noted that occasionally 
patients require surgical excision for chronic pain related 
to a spermatocele, but that the veteran did not have chronic 
pain per his own testimony.  The VA examiner further 
concluded that it was not at least as likely as not that the 
service connected spermatocele caused or exacerbated the 
veteran's erectile dysfunction.  

After weighing all of the evidence, the Board concludes that 
the preponderance of the clinical and other probative 
evidence of record shows that the veteran does not suffer 
from a painful scar on examination as required for a 
compensable evaluation under the provisions of 38 C.F.R. Part 
4, Diagnostic Code 7804.  The Board has noted that the 
examination conducted in May 1999 reportedly showed that 
there was slight tenderness.  However, the examiner 
summarized the findings by stating that the veteran is having 
no particular symptoms.  Such conclusions are contradictory, 
and in any event "slight tenderness" does not appear to 
rise to the level of the pain contemplated for a compensable 
rating.  In addition, the VA examination conducted in July 
1999 specifically stated that the disorder was non tender on 
examination.  The VA examination conducted in March 2005 also 
did not include a findings of tenderness.  Overall, the 
weight of the evidence is against the assignment of a 
compensable rating under Diagnostic Code 7804.

The Board further notes that the evidence shows that the 
spermatocele has not resulted in renal dysfunction, voiding 
dysfunction or urinary tract infection.  Therefore, a 
compensable rating may not be assigned under the criteria set 
forth in 4.115a.  Although his treatment records show that he 
has reported complaints of sexual dysfunction, the VA 
examiner in July 2005 specifically stated that the symptoms 
were not related.  The use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14.  Accordingly, the Board concludes that the criteria 
for assignment of a compensable disability rating for a 
spermatocele are not met.  


ORDER

An increased (compensable) rating for a spermatocele is 
denied.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


